Exhibit 10.75

 

100% CoC Acceleration on Double Trigger

 

ADDENDUM TO

STOCK ISSUANCE AGREEMENT

 

The following provisions are hereby incorporated into, and are hereby made a
part of, that certain Stock Issuance Agreement (the “Issuance Agreement”) by and
between Borland Software Corporation (the “Corporation”) and
                     (“Participant”) evidencing the stock issuance made this day
to Participant under the terms of the Corporation’s 2002 Stock Incentive Plan
(the “2002 Plan”), and such provisions are effective immediately. All
capitalized terms in this Addendum, to the extent not otherwise defined herein,
shall have the meanings assigned to such terms in the Issuance Agreement.

 

SPECIAL ACCELERATION

 

1.    No accelerated vesting of the Shares shall occur upon a Change in Control,
and the forfeiture provision of Paragraph C of the Issuance Agreement shall
remain outstanding in accordance with the provisions of the Issuance Agreement
and shall be assigned to any successor entity in the Change in Control
transaction. The Participant shall, over Participant’s period of Service
following the Change in Control, continue to vest in the Shares in one or more
installments in accordance with the provisions of the Issuance Agreement.

 

2.    No accelerated vesting of the Shares shall occur upon a Hostile Take-Over,
and the forfeiture provision of Paragraph C of the Issuance Agreement shall
remain outstanding in accordance with the provisions of the Issuance Agreement
and shall be assigned to any successor entity in the Hostile Take-Over. The
Participant shall, over Participant’s period of Service following the Hostile
Take-Over, continue to vest in the Shares in one or more installments in
accordance with the provisions of the Issuance Agreement.

 

3.    If Participant’s Service is terminated as a result of an Involuntary
Termination during the Change in Control Period, the forfeiture provision of
Paragraph C of the Issuance Agreement shall terminate automatically, and all the
Shares shall vest in full at that time. In addition, the outstanding balance of
any escrow account maintained on Participant’s behalf pursuant to Paragraph A.5
of the Issuance Agreement shall immediately vest at the time of such Involuntary
Termination and shall be paid to the Participant promptly thereafter.

 

4.    For purposes of this Addendum, the following definitions shall be in
effect:

 

a)    Change in Control Period.    “Change in Control Period” means the period
beginning either (i) two (2) months prior to the date of a Change in Control and
ending twelve (12) months after the date of a Change in Control or (ii) two
(2) months prior to the date of a Hostile Takeover and ending twelve (12) months
after the date of a Hostile Takeover.

 

b)    Constructively Terminated.    “Constructively Terminated” means
Participant’s voluntary resignation following (A) a change in Participant’s
position with the Company (or any Parent or Subsidiary employing Participant)
which materially reduces Participant’s duties and responsibilities, (B) a
reduction in Participant’s level of compensation



--------------------------------------------------------------------------------

100% CoC Acceleration on Double Trigger

 

(including base salary, fringe benefits and target bonus under any corporate
performance based bonus or incentive programs) or (C) a relocation of
Participant’s place of employment by more than fifty (50) miles, provided and
only if such change, reduction or relocation is effected by the Corporation
without Participant’s consent.

 

c)    Hostile Take-Over.    “Hostile Take-Over” means a change in ownership or
control of the Corporation effected through either of the following
transactions:

 

(i)    a change in the composition of the Board such that the following
individuals cease for any reason to constitute a majority of the Board then
serving: individuals who, on the date hereof, constitute the members of the
Board and any new Board member (other than a Board member whose initial
assumption of office is in connection with an actual or threatened election
contest, including (but not limited to) a consent solicitation, relating to the
election of Board members) whose appointment or election by the Board or
nomination for election by the Corporation’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the Board members then
still in office who either were Board members on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended, or

 

(ii)    the acquisition, directly or indirectly, by any person or related group
of persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than thirty percent (30%) of the total combined
voting power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders which the Board
does not recommend such stockholders to accept.

 

d)    Involuntary Termination.    “Involuntary Termination” means (i) any
termination of Participant by the Corporation which is not effected for
Misconduct; (ii) any purported termination of Participant by the Corporation
which is effected for Misconduct but for which the grounds relied upon are not
valid; (iii) any voluntary termination by Participant as a result of
Participant’s being Constructively Terminated; or (iv) the failure of the
Corporation to obtain the assumption of this Addendum by any successors of the
Corporation.

 

e)    Misconduct.    “Misconduct” means (i) the Participant’s willful and
continued failure to perform the duties and responsibilities of his position
that is not corrected within a thirty (30) day correction period that begins
upon delivery to the Participant of a written demand for performance from the
Corporation that describes the basis for the Corporations’s belief that
Participant has not substantially performed his duties; (ii) any act of personal
dishonesty taken by the Participant in connection with his responsibilities as
an employee of the Corporation with the intention that such may result in
substantial personal enrichment of the Participant; (iii) the Participant’s
conviction of, or plea of nolo contendre to, a felony that the Corporation
reasonably believes has had or will have a material detrimental effect on the
Corporation’s reputation or business, or (iv) the Participant materially
breaching the Participant’s



--------------------------------------------------------------------------------

100% CoC Acceleration on Double Trigger

 

Employee Confidentiality and Assignment of Inventions Agreement, which breach is
(if capable of cure) not cured within thirty (30) days after the Corporation
delivers written notice to the Participant of the breach.

 

f)    Termination Date.    “Termination Date” shall mean the effective date of
any notice of termination delivered by one party to the other.

 

IN WITNESS WHEREOF, Borland Software Corporation has caused this Addendum to be
executed by its duly authorized officer, as of the Effective Date specified
below.

 

BORLAND SOFTWARE CORPORATION:

 

      EXECUTIVE:                   By:  

(Signature)

 

 

      By:   (Signature)

 

Title:

         

Title:

   

 

 

EFFECTIVE DATE: